        Case 3:15-cv-00675-JBA Document 1418 Filed 01/24/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 UNITED STATES SECURITIES AND
 EXCHANGE COMMISSION,

                       Plaintiff,

        v.                                             Civil Action No. 3:15-cv-675 (JBA)

 IFTIKAR AHMED,

                       Defendant, and

 IFTIKAR AHMED SOLE PROP; et al
                                                        January 24TH, 2020
                       Relief Defendants.




    DEFENDANT’S OPPOSTION TO THE RECEIVER’S [PROPOSED] ORDER
DIRECTING PAYMENT OF RECEIVER’S APPROVED FEES AND EXPENSES [DOC.
                              #1417]



        The pro se Defendant humbly submits this Opposition to the Receiver’s [Proposed]

Order Directing Payment of Receiver’s Approved Fees and Expense [Doc. #1417 or the

“Proposed Order”].

        The Court issued its Ruling [Doc. #1415 or the “Ruling”] Granting Receiver’s Motions

for Fees on the 22ND of January 2020.

        The Defendant filed his Notice of Appeal [Doc. #1416] on Ruling Granting Receiver’s

Motions for Fees the very same day, the 22ND of January, 2020.

        When a direct appeal from a decision of a United States district court is authorized by

law, the appeal is commenced by filing a notice of appeal with the district court within the time

provided by law after entry of the ruling sough to be reviewed.
                                                1
           Case 3:15-cv-00675-JBA Document 1418 Filed 01/24/20 Page 2 of 4



           The Defendant properly filed his notice of appeal on the Ruling; and hence, jurisdiction

has shifted to the United States Court of Appeals for the Second Circuit at that instant.

           The esteemed Court cannot sign the Proposed Order submitted by the Receiver at this

time as it is now under the purview of the United States Court of Appeals for the Second Circuit

and jurisdiction on this matter has shifted to the United States Court of Appeals for the Second

Circuit.

           Furthermore, if funds or monies belonging to the Defendant are dissipated by this Court

while the appeal is pending, and the Court of Appeal finds for the Defendant, there is no way on

earth that such monies belonging to the Defendant can be clawed back from the Receiver,

without significant cost and efforts. The cost of such legal action against the Receiver at a later

point in time could be multiples higher than the amount of funds dissipated. All assets remain

frozen and so there is no risk to the Defendant at all if the United States Court of Appeals for the

Second Circuit affirms the Ruling.

           Finally, in light of the impending Supreme Court decision in Lui v. SEC, which may

very obliterate the availability of disgorgement as a remedy available to the SEC, and the fact

that the alleged victim Oak has already seized assets far greater than the penalties established by

the Court, the net outcome may very well be that Oak would owe certain sums to the Defendant

and not the other way around and the Defendant did not retain, neither appointed nor benefitted

from the Receiver and he cannot be made to pay his bills. If anything, Oak will have to bear

that expense if it is decided that it is part of any judgment. Thus, there can be no legal basis for

the Receiver’s invoices and bills to be imposed on the Defendant at this time, especially in light

of the impending Supreme Court decision in Lui v. SEC.

           Finally, the matter of the Receiver’s fees is now sub-judice and under the purview of the

United States Court of Appeals for the Second Circuit and this Court should not and cannot sign
                                                  2
         Case 3:15-cv-00675-JBA Document 1418 Filed 01/24/20 Page 3 of 4



and issue the Proposed Order as submitted by the Receiver. Doing so would not only be illegal

and extrajudicial, it would be a deprivation of the constitutional right of the Defendant to his

right to appeal.




                                              Respectfully Submitted,



Dated:         January 24TH, 2020             /s/ Iftikar Ahmed
                                              ____________________________
                                              Iftikar A. Ahmed
                                              C/O Advocate Anil Sharma
                                              Government Place East
                                              Kolkata 700 069, India

                                              Tel: +91-983-008-9945
                                              e-mail: iftyahmed@icloud.com

                                              Pro Se




                                                 3
        Case 3:15-cv-00675-JBA Document 1418 Filed 01/24/20 Page 4 of 4



                               CERTIFICATE OF SERVICE




       I hereby certify that a copy of the foregoing document was filed through the ECF system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF), and served by electronic mail to:




 MR. NICHOLAS P. HEINKE, ESQ.                     MR. MARK L. WILLIAMS, ESQ.
 U.S. Securities and Exchange Commission          U.S. Securities and Exchange Commission
 Byron G. Rogers Federal Building                 Byron G. Rogers Federal Building
 1961 Stout Street, Ste. 1700                     1961 Stout Street, Ste. 1700
 Denver, CO 80294                                 Denver, CO 80294
 (303) 844-1071                                   (303) 844-1027
 e-mail: heinken@sec.gov                          e-mail: williamsml@sec.gov




 MR. PAUL E. KNAG, ESQ.                           MS. KRISTEN LUISE ZAEHRINGER, ESQ.
 Murtha Cullina, LLP                              Murtha Cullina, LLP
 177 Broad Street, 4th Floor                      177 Broad Street, 4th Floor
 Stamford, CT 06901                               Stamford, CT 06901
 (203) 653-5400                                   (203) 653-5406
 Fax: (203) 653-5444                              Fax: (860) 240-5758
 e-mail: pknag@murthalaw.com                      e-mail: kzaehringer@murthalaw.com




                                              4
